United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-02 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (Name of small business issuer in its charter) Delaware 20-1466056 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheet as of March 31, 2008 3 Statement of Operations for the period March 25, 2008 through March 31, 2008 4 Statement of Changes in Partners’ Capital for the period March 25, 2008 through March 31, 2008 5 Statement of Cash Flows for the period March 25, 2008 through March 31, 2008 6 Notes to Financial Statements 7-9 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-10 Item 4: Controls and Procedures 11 PART II. OTHER INFORMATION Item 1: Legal Proceedings 11 Item 6: Exhibits 11 SIGNATURES 12 CERTIFICATIONS 13-16 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. BALANCE SHEET March 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 100 Accounts receivable – affiliate 13,639,100 Total current assets 13,639,200 Oil and gas properties, net 1,941,100 $ 15,580,300 LIABILITIES AND PARTNERS’ CAPITAL Asset retirement obligation $ 159,200 Partners’ capital: Managing general partner 342,900 Investor partners (1,509.90 units) 15,078,200 Total partners' capital 15,421,100 $ 15,580,300 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF OPERATIONS FOR THE PERIOD March 25, 2arch 31, 2008 (Unaudited) REVENUES Natural gas and oil $ — Total revenues — COSTS AND EXPENSES Accretion of asset retirement obligation 2,600 Total expenses (2,600 ) Net loss $ (2,600 ) Allocation of net loss: Managing general partner $ (800 ) Investor partners $ (1,800 ) Net loss per investor partnership unit $ (1 ) The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE PERIOD March 25, 2arch 31, 2008 (Unaudited) Managing General Investor Partner Partners Total Balance at January 1, 2008 $ — $ — $ — Partners capital contributions: Cash 100 15,080,000 15,080,100 Syndication and offering costs 1,809,600 — 1,809,600 Tangible equipment / leasehold costs 343,600 — 343,600 Total contributions 2,153,300 15,080,000 17,233,300 Syndication and offering costs, immediately charged to capital (1,809,600 ) — (1,809,600 ) 343,700 15,080,000 15,423,700 Participation in revenues and expenses: Accretion of asset retirement obligation (800 ) (1,800 ) (2,600 ) Net loss (800 ) (1,800 ) (2,600 ) Balance at March 31, 2008 $ 342,900 $ 15,078,200 $ 15,421,100 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. STATEMENT OF CASH FLOWS FOR THE PERIOD March 25, 2arch 31, 2008 (Unaudited) Cash flows from operating activities: Net loss $ (2,600 ) Adjustments to reconcile net loss to net cash provided by operating activities: Accretion of asset retirement obligation 2,600 Net cash provided by operating activities — Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP (15,080,000 ) Net cash used in investing activities (15,080,000 ) Cash flows from financing activities: Initial capital contribution by MGP 100 Partners' capital contributions 15,080,000 Net cash provided by financing activities 15,080,100 Net increase in cash and cash equivalents 100 Cash and cash equivalents at beginning of period — Cash and cash equivalents at end of period $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible costs $ 319,500 Lease costs 24,100 Syndication and offering costs 1,809,600 $ 2,153,200 Asset retirement obligation $ 156,600 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2008 (B) L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2008 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 365 investors. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in Pennsylvania, Tennessee and West Virginia. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2008 and for the period ended March 31, 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The results of operations for the period ended March 31, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008.
